DETAILED ACTION
Application 16/735277, “POLY ETHYLENE OXIDE (PEO) - POLYHEDRAL OLIGOMERIC SILSESQUIOXANE (POSS) BASED POLYMER ELECTROLYTE”, was filed with the USPTO on 1/6/20 and claims priority from a provisional application filed on 1/4/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/21/22.  

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 14-20 in the reply filed on 6/21/22 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-2014-0135907; citations taken from machine translation).
Claims 2-3, 5, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over, Kim (KR 10-2014-0135907; citations taken from machine translation).
Regarding claims 1 and 14, Kim teaches a polymer electrolyte comprising: 
a polyethylene oxide (PEO)-acrylate chain comprising a plurality of ethylene oxide molecules (e.g. Chemical Formula 1 at T015, where U1 may include formula 2 at T023, which includes a PEO-acrylate chain as illustrated; see also Formula 6-2); 
a polyhedral oligomeric silsesquioxane (POSS) chain comprising a plurality of POSS molecules, wherein each of the plurality of POSS molecules is linked to a respective ethylene oxide molecule from the PEO-acrylate chain, thereby forming a block copolymer (e.g. Chemical Formula 1 at T015, where U1 may include formula 2 at T023, which includes an X1 chain constituent which may comprise a  polyhedral oligomeric silsesquioxane unit as described in T030); and 
a plurality of salt molecules (T014, T009).
As to claim 14, Kim further teaches a battery comprising a cathode, an anode, and a polymer electrolyte functioning as a separator (T008, T107, T234), wherein the polymer electrolyte is the polymer electrolyte described above.  Claim 14 further requires that the polymer electrolyte is configured to carry current between the electrodes; however, this is the normal function of a polymer electrolyte functioning as a separator in a lithium ion battery as suggested in Kim (T005-T010).

Regarding claim 2-3, 5, 15-16 and 18, Kim remains as applied to claim 1.  Kim further teaches or at least suggests as obvious the polymer electrolyte further comprising a macro-initiator chain comprising a plurality of macro-initiator molecules, wherein each of the plurality of ethylene oxide molecules is attached to a respective macro-initiator molecule via an acrylate functional group of the ethylene oxide molecule, and as to claim 3, wherein each POSS molecule is linked to a respective ethylene oxide molecule from the PEO-acrylate chain by a covalent bond formed with a macro-initiator molecule attached to the respective ethylene oxide molecule, and as to claim 5, wherein each of the plurality of macro-initiator molecules acts as an initiator to allow a POSS molecule to form a covalent bond with it during a polymerization process.
More specifically, Kim teaches that a polymerization initiator may be used during the formation of the polymer (T192, T244, T245).  Kim further teaches an exemplary structure wherein POSS molecules are bonded to ethylene oxide molecules (e.g. Formula 6-2 at T180).  Thus, a skilled artisan at the time of invention would have understood the claimed structure to be implicitly taught, or at least obvious in view of Kim, because the polymerization initiator would bond with the reactive monomers of the polymer in order to create the extended polymer as is the normal behavior of a polymerization initiator used to create a block polymer.

Regarding claim 4 and 17, Kim remains as applied to claim 1 or 14.  Claim 4 further describes an intrinsic behavior of the polymer electrolyte, i.e. mechanism of conduction, without setting forth any additional structural features of the polymer electrolyte.  Recognition of such a behavior is not required of the prior art (MPEP 2112 II).  It is noted that Kim does teach the polymer electrolyte comprising a lithium ion salt (T009, T014, T275); therefore, the same or similar mechanism of conduction dependent on lithium salt concentration is presumed.  

Regarding claim 7 and 20, Kim remains as applied to claim 1 or 14.  Kim further teaches wherein the salt molecules comprise lithium bi sulfonamide (LiTFSI) salt molecules (T274-T275).


Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (KR 10-2014-0135907; citations taken from machine translation) and Pan (US 2018/0226679).
Regarding claim 6 and 19, Kim remains as applied to claim 1 or 14.  Kim does not expressly teach the concentration of each of polyethylene oxide and POSS being within the 1-300 or 1-50 kg/mol range.  
In the battery art, Pan teaches that a polymer electrolyte comprised of POSS and polyethylene oxide units may comprise these constituents at concentration at values lying within the range of 1 to 50 kg/mol (Table 1 on page 3).
It has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA), and the prior art Pan reference teaches that the claimed range encompass concentration values previously shown as suitable if not desirable in the production of a polymer electrolyte.  Accordingly, the invention including the ranges as claimed in claims 6 and 19 is found to be prima facie obvious over the cited art.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Wunder (US 2018/0355116) polymer electrolyte comprising POSS, acrylate and polyethylene oxide monomers.
Lee (US 2016/0087306) copolymer electrolyte comprising polyethylene oxide, acrylate, and POSS monomers.
Lee (KR 2016/0108035) polymer electrolyte comprising a polymer matrix may include at least one selected from the group consisting of polyethylene glycol and polyhedral oligomeric silsesquioxane (POSS).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723